f ORE

Case: 1:20-cv-01288,.D

 
 
     
 

 

 

 

 

 

 

 

 

 

. ® Complete items 1, 2, and a. ’
m@ Print your name and address on the reverse Ct Agent
so that we can return the card to you. [-] Addresse
m Attach this card to the back of the mailpiece, B. wo, (Printed Name} ©. Date of Deliver
or on the front if space permits. INN WB |@- 93004 ¢
1. Article Addressed to: D, Is delivery address differant from itera 17 1] Yes
CITY OF GARFIELD HEIGHTS lf YES, enter delivery address below: [4 No
c/o Tim Riley, Law Director
5407 Turney Road ,
Garfield Heights, BH 4445: “
| CHAN INI yactsanatee +B pig Mat ogc
a era: io
QD NUTT IUAITAT ATTA TJS esecoamy Sere mea
zal alive
9590 9402 5818 GN34 9467 29 D Certed Mal Restricted Delivery 1 Return Reoept fo
: oilect on Dallvary larchandisa
_ 2. Articte Number (Transfer from service label) 5 pallet of elvery Resiicted Delivery 4 Spats Gentrmation
(POLY Lée0 OO0e2 3725 3052 jo {rsurad Malt Restricted Delivery Restricted Dellvery
' . lover $1 :
«PS Form 3811, July 2015 PsN 7530-02-000-9063 aO- 113k - _ Domestic Return Receig

 

é

 

 

 

 

 

uss TRACING Ft —
oe gabe First-Class Mail
. Postage & Fees Paid
USPS
Permit No. G-10

7590 94Qe Et a fa34 44h? 24

 

United States * Sender: Please print your name, address, and. ZIP+4® in this box®

Postal Service Sandy Opacich, Clerk of Court
U.S.D.C., Northern District of OH
Carl B, Stokes U.S. Courthouse

: 801 West Superior Avenue

“Cleveland OH 44113

Case No. 1:20-cv-01288

 

 

 

SRN cn aks” a at OA “ti neem, err

JbidtouP th abadtiela dl Wi apdilgtagytty

 

 
